                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jody A. E.,                                                  Civ. No. 16-969 (MJD/BRT)

                     Plaintiff,

v.
                                                                ORDER
Andrew Saul,
Commissioner of
Social Security,

                      Defendant.


       This matter is before the court on Plaintiff’s counsel’s Motion for Attorney’s Fees

Under 42 U.S.C. § 406(b). (Doc. No. 35.) Plaintiff’s counsel, Greeman Toomey PLLC,

requests attorney’s fees in the amount of $29,388.25, with the provision that $3,173.95 in

Equal Access to Justice Act (“EAJA”) fees that were previously awarded be refunded by

counsel to Plaintiff. (Mot. for Att’y’s Fees ¶¶ 1, 5.)

       I.     Background

       Plaintiff brought this matter before the Court following the Commissioner’s final

decision denying disability, arguing that the Commissioner’s decision failed to assign

appropriate weight to the opinions provided by Plaintiff’s treating physician, ignored

much of a consultative examiner’s opinion, and was not based on substantial evidence in

the record. (Doc. No. 11, Pl.’s Mem. in Supp. of Mot. for Summ. J. 10–15.) Following a

de novo review, this Court issued a Report and Recommendation (“R&R”) (Doc. No. 14)

finding that the ALJ’s consideration of the consultative examiner’s opinion was flawed
and recommending the matter be remanded pursuant to 42 U.S.C. § 405(g). The District

Court adopted that R&R in its entirety. (Doc. No. 18, 6/26/2017 Ord.)

       The Social Security Administration subsequently issued two Notices of Award

stating that Plaintiff and her daughter had been eligible for Social Security Disability

benefits from December 2012 onward. (Doc. No. 37, Exs. Supp. Mot. for Att’y’s Fees,

Exs. B, C.) Social Security withheld one-quarter of those past due benefits ($29,388.25)

for potential payment of attorney’s fees. (Id.) Plaintiff will receive ongoing benefits in the

amount of $1,057.00 per month, and her daughter will receive ongoing benefits of

$612.00 per month. (Id.)

       In the event a civil action was filed in Federal District Court, the fee agreement

between Plaintiff and counsel gave the latter the “right to file a FEE PETITION seeking a

fee greater than $6,000.00 but not more than twenty-five percent (25%) of the total past

due benefits pursuant to 42 U.S.C. Section 406(b).” (Exs. Supp. Mot. for Att’y’s Fees,

Ex. D.) The Court has approved, and the Defendant has already paid, fees in this case

under the EAJA in the amount of $3,173.95. (Doc. No. 27, 7/20/2017 Ord.) Plaintiff’s

counsel has now filed a motion seeking to collect attorney’s fees and costs under

42 U.S.C. § 406(b). (Doc. No. 35, Mot. for Att’y’s Fees.)

       II.    Analysis

       Section 406(b) requires judicial review of contingent fee arrangements in Social

Security representations “as an independent check, to assure they yield reasonable results

in particular cases.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (1992). Agreements are

unenforceable when they provide for fees in excess of twenty-five percent of the past-due


                                              2
benefits, but “[w]ithin the 25 percent boundary . . . the attorney for the successful

claimant must show that the fee sought is reasonable for the services rendered.” Id.

(citing 42 U.S.C. § 406(b)). A reduced fee may be appropriate where the legal

representation was substandard, counsel was responsible for delay that increased the fund

from which the fee was payable, or if benefits were large in comparison to the amount of

time counsel spent on the case. Gisbrecht, 535 U.S. at 808.

       Plaintiff’s counsel states that “while the payment of $29,388.25 for work before

the Court and the Agency may seem excessive, the contingent nature of the litigation, as

well as the complexity, the length of the litigation, and the quality of representation

should be considered.” (Doc. No. 36, Pl.’s Mem. in Supp. 3.) Plaintiff’s counsel indicates

that it has represented Plaintiff since 2012, and “[d]uring that time, [counsel] has . . .

prepared for two administrative hearings and filed one Federal District Court action.”

(Id.) Counsel also submits that he has zealously represented Plaintiff throughout this

entire process and has not been responsible for any delay that increased the fund from

which the fee was payable. (See id. at 5–6.)

       Defendants argue that Plaintiff’s fee petition is unreasonable, excessive, and

would result in a windfall to Plaintiff’s counsel were it to be approved. (Doc. No. 39,

Def.’s Resp. in Opp’n 3–4.) In the Motion for Attorney’s Fees under the EAJA,

Plaintiff’s counsel reported that its attorneys worked for 23.9 hours on the federal court

action. (Doc. No. 21, Mem in Supp. of Pl’s Mot. for Att’y’s Fees 4.) Thus, if the

$29,388.25 now requested is divided by 23.9 hours, Plaintiff counsel’s hourly rate would




                                               3
be $1,229.63. Defendants assert that such an hourly rate is excessive and therefore should

be reduced to a reasonable amount. (See Def.’s Resp. in Opp’n 4.)

       While an hourly rate of $1,229.63 appears excessive on its face, a $29,388.25

contingency fee from a $117,553.00 disability award is not necessarily unreasonable for

Social Security cases. See, e.g., Massie v. Colvin, No. CV 14-2888 (SRN/FLN), 2016 WL

4926443, at *1–3 (D. Minn. Aug. 31, 2016), report and recommendation adopted, No.

14-CV-2888 (SRN/FLN), 2016 WL 4925782 (D. Minn. Sept. 15, 2016) (approving

attorney’s fees in the amount of $37,095.50); Smith v. Astrue, No. CIV. 06-2091

ADM/AJB, 2008 WL 2609443, at *2–4 (D. Minn. June 24, 2008) (declining to find an

effective hourly rate of $1,141.91 excessive, and approving attorney’s fees in the amount

of $30,066.50). The U.S. Supreme Court accepted the twenty-five percent contingent fee

as an appropriate starting point for determining the reasonable fees due to a claimant’s

attorney given that contingency fee agreements “are the most common fee arrangement

between attorneys and social security claimants.” Gisbrecht, 535 U.S. at 800. Moreover,

Plaintiff herself has submitted a signed stipulation stating that she is “in agreement with

[her] attorneys receiving fees under § 406(b) for the agreed upon amount of my total back

pay calculated to be $29,388.25.” (See Doc. No. 44, Stipulation.)

       In sum, in light of the contingent nature of Social Security litigation, and the work

performed and results achieved in this particular case, the overall contribution of

Plaintiff’s counsel warrants an award of attorney’s fees in the amount of $29,388.25.

Thus, the Court finds that an award of attorney’s fees in the amount of $29,388.25 is not

unreasonable in this case.


                                             4
                                        ORDER

      Based on the foregoing, and all the files, records, and submissions herein, IT IS

HEREBY ORDERED that:

      1.     Plaintiff’s Motion for Attorney Fees Under 42 U.S.C. § 406(b) (Doc.

No. 35) is GRANTED;

      2.     Plaintiff’s counsel is awarded an attorney’s fee in the amount of

$29,388.25; and

      3.     As required by Gisbrecht v. Barnhart, 535 U.S. 789 (2002), Plaintiff’s

counsel must refund to Plaintiff the amount of $3,173.95, which represents the EAJA

fees previously awarded.




Date: October 7, 2019
                                         s/ Becky R. Thorson
                                         BECKY R. THORSON
                                         United States Magistrate Judge




                                            5
